Citation Nr: 1019206	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1960 
to July 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which reopened and denied a claim for entitlement 
to service connection for right ear hearing loss. 

In September 2007, the Board reopened the claim and remanded 
the matter to the RO via the Appeals Management Center (AMC) 
for additional development and readjudication.  The Board 
again remanded the claim in May 2009.  After accomplishing 
further action, the AMC continued the denial of the Veteran's 
claim (as reflected in a March 2010 supplemental statement of 
the case) and returned this matter to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Evidence of record does demonstrates that right ear 
hearing loss was not manifested during active service, nor 
was a sensorineural hearing loss shown within the first post-
service year, or was developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of an organic disease of 
the nervous system (sensorineural hearing loss) be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in June 2003.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2003 
and November 2007.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in March 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records have been obtained and associated 
with his claims file.  He has also been provided with 
multiple VA examinations to assess the nature and etiology of 
his claimed right ear hearing loss. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran contends that he is entitled to service 
connection for right ear hearing loss, which he maintains was 
caused as a result of exposure to loud rifle noise during 
basic training and annual testing.  

Service treatment records indicate complaints of ear pain.  
Service examinations dated in March 1962, July 1962, and June 
1965 are silent for any complaints of hearing loss or 
diagnosis of hearing disabilities.  

It should be noted that prior to November 1967, service 
departments used ASA units to record puretone sensitivity 
thresholds in audiometric measurement.  In July 1966, the VA 
adopted the ISO standard -- the standard applied in 38 C.F.R. 
§ 3.385.  For purposes of comparison between the service 
audiometric data and more recent VA audiometric data, the 
table below shows the ASA measurements recorded in service, 
with the comparable ISO (ANSI) measurements in adjacent 
parentheses.  

During the Veteran's September 1960 induction physical 
examination, his hearing was measured as 15/15on whispered 
voice testing.

During a March 1962 disposition physical examination, 
audiometric testing of right ear hear was recorded as:




HERTZ


For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

During his July 1962 reenlistment physical examination, 
audiometric testing of right ear hear was recorded as:




HERTZ


For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)

Service treatment records reflect that in December 1960, the 
Veteran complained of a right ear earache and was diagnosed 
with otitis media.  In an October 1964 service treatment 
record, the Veteran complained of pain in the right ear and 
the examiner noted he had some external otitis.   

During his June 1965 reenlistment physical examination, 
audiometric testing of right ear hear was recorded as:




HERTZ


For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
RIGHT
5 (20)
0 (10)
0 (10)
--
10 (15)

A February 1966 VA audiology examination, recorded the 
following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
10
20

In a September 1987 letter, J.J., Ph.D.  noted that auditory 
brainstem response for the right ear was abnormal.  He opined 
that although the peripheral hearing loss may have 
contributed to degrading the response, retrocochlear 
pathology could not be ruled out.

In a letter dated in September 1988, N. M., M.D., stated that 
the Veteran was not fit to serve jury duty because he suffers 
from severe hearing loss. 

In an August 1998 VA progress note, the Veteran reported that 
hearing loss in his right ear was identified in 1989.  The 
examiner noted a history of military and occupational (subway 
motorman) noise exposure.  The examiner diagnosed moderately 
severe to profound hearing loss in the right ear. 

During an August 2000 VA ear disease examination, the Veteran 
reported that he worked for the New York Transit Authority 
for 25 years as a motorman.  He indicated that in 1961 he was 
involved in firing rifles close to his right ear, and that 
one morning in 1987, he noticed his hearing in his right ear 
had become poor.  The diagnosis was sudden sensorineural 
hearing loss.  In a March 2001 addendum, the examiner 
reported that although the Veteran appeared to have had an 
earache while in service, an audiogram of February 1966 
showed normal hearing levels suggesting no evidence of ear 
pathology.  The examiner noted that the right sided hearing 
loss started after 1966, and that currently his profound 
hearing loss had been investigated to exclude retrocochlear 
lesion on the right side.  The examiner opined that the loss 
was more likely than not to be attributed to possible onset 
of sudden sensorineural hearing loss which was sometimes 
viral in origin, with no evidence of middle ear infection as 
a cause of the asymmetric hearing loss. 

During an August 2000 VA audiology examination, the Veteran 
reported service-related noise exposure consisting of M-1 
rifle fire, and high level noise in his post-service 
occupation as a motorman for the New York City Transit 
Authority.  Upon examination, the examiner diagnosed severe 
to profound, essentially sensorineural loss of hearing with 
extremely poor speech recognition ability in the right ear, 
and normal hearing thresholds in the left ear.  The examiner 
opined that because hearing was within normal limits in 
February 1966 after the Veteran's discharge from service, it 
is not likely that the present hearing loss in the right ear 
is a result of the Veteran's service-related noise exposure. 

In an April 2002 letter, A. G., M.D., states that the 
Veteran's right ear hearing loss was most likely caused by a 
rifle exposure (noise) in the 1960 in basic training.  The 
physician indicated that when one has decreased hearing one 
would expect tinnitus in the ear. 

A November 2003 VA ear disease examination included an MRI 
report finding normal results, and a diagnosis of 
sensorineural hearing loss of the right ear. 

In an April 2004 opinion, L. D., M.D., the Veteran's private 
physician, opined that the Veteran's hearing loss was due to 
the rifle use in service, because the Veteran complained of 
tinnitus in service, and tinnitus is a well known precursor 
to sensorineural hearing loss.  The physician further noted 
that the fact that his hearing test was normal while he was 
in service is also to be expected as hearing loss from noise 
exposure does not normally appear until years after insult.  
She indicated that the March 2001 VA examiner's diagnosis of 
"sudden sensorineural hearing loss" is a diagnosis of 
exclusion and can only be rendered if there is no other 
explanation for the hearing loss, however, he has a reason, 
noise exposure.  The physician opined that the noise exposure 
in service was the basis for his right ear hearing loss.

During a February 2006 VA ear disease examination, the 
examiner diagnosed profound right sensorineural hearing loss 
and tinnitus, and opined that the findings were consistent 
with a history of noise exposure. 

In a written statement submitted in April 2006, the Veteran 
averred that his MOS of cook also had some bearing on his 
hearing loss.  He stated he had daily exposure to loud noises 
created by the materials used in food preparations such as 
utensils, 10-gallon pots, running water, and noise caused by 
the servicemen and women in the mess halls.  He also stated 
that he was required to qualify at the rifle range annually 
throughout his entire service, not just during basic 
training.

During March 2001, September 2003, February 2006 and January 
2009 VA audio examinations, the Veteran reported exposure to 
rifles in basic training, and that he was a Metro Transit 
Authority (MTA) motorman for 26 years and used ear 
protection.  Upon examination, the examiners diagnosed severe 
sensorineural hearing loss in the right ear, and opined that 
it was not likely that the hearing loss was related to the 
ear infection in service.  The September 2003 examiner 
further noted that a hearing test after the ear infection 
revealed hearing within normal limits, and that the test 
results were not consistent with middle ear pathology.  The 
examiner stated that hearing loss is not likely to be service 
related.  

In an April 2009 statement, the Veteran indicated that he 
became a motorman in July 1969. 

In February 2010 the Veteran submitted audio and medical 
examination reports from his employer, the New York Transit 
Authority, dated from July 1992 to July 1994.  The Veteran 
indicated he did not wear hearing protection during 
evaluations dated in August 1992, July 1993, and October 
1993.  The Veteran indicated he wore hearing protection 
during evaluations dated in July 1993 (plugs) and July 1994 
(muffs).  

In February 2010, the Veteran also submitted a letter dated 
in May 1992 which reports that a significant percentage of 
train operators and conductors noise levels exceeded the 85 
decibel level, and, therefore, Occupational Safety and Health 
Administration (OSHA) hearing conservation program must be 
implemented for all train operators and conductors.  The 
letter indicated that the program included employee training, 
audiometric examinations, and making hearing protectors 
available to employees.  

In a February 2010 VA opinion, the examiner indicated that it 
was not at least as likely as not that the Veteran's right 
ear hearing loss was related to in-service noise exposure.  
The examiner further noted that he could not determine if 
hearing loss was due to his post-military service civilian 
occupation as a motorman without resort to mere speculation.  
The examiner opined that hearing loss related to noise 
exposure would present itself long before 22 years after his 
discharge from service, and that the etiology of his hearing 
loss would be better explained from his 26 years with the 
Transit Authority working as a motorman.  The examiner 
further stated that he could not determine how the private 
examiner came to her conclusion without service treatment 
records or occupational exposure taken into account.  The 
examiner reported that any exposure to noise during his 
military service should not cause sudden unilateral hearing 
loss, and this is based on established medical evidence.  The 
examiner opined that the cause of his unilateral hearing loss 
is unclear, but definitely not caused by noise exposure in 
the military.  

Analysis

In this case, service treatment records do not show that the 
Veteran had any complaint, treatment, or diagnosis of hearing 
loss during active service.  Although there are complaints of 
ear pain and a finding of otitis media, there are no findings 
of hearing loss. 

The Board finds that the most persuasive medical evidence 
that specifically addresses the question of whether the 
Veteran's right ear hearing loss was incurred as a result of 
noise exposure during service weighs against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

At no point does any examiner find that the Veteran's hearing 
loss is related to his in-service otitis media. 

The Veteran's private physician L. D., M.D., determined that 
the Veteran's hearing loss was most likely due to the noise 
exposure he sustained while in the military.  She made no 
mention of the Veteran's post service noise exposure in her 
report, and thus, her opinion is flawed because it does not 
take into account the entire history of noise exposure.  
However, the March 2001, September 2003, February 2006, 
January 2009, and February 2010 VA audiologist opinions 
determined that the Veteran's hearing loss was less likely as 
not related to service noise exposure as the Veteran's ears 
and hearing was normal on separation examination, and the 
Veteran has a 26 year employment history as a motorman. 

In weighing this evidence, the Board notes that the Veteran's 
private physician's opinion is less probative than the VA 
examiner opinions as she made no reference to the Veteran's 
post-service noise exposure, focusing her attention solely on 
the history of in-service noise exposure as related by the 
Veteran.  The opinion ignores the Veteran's statements to the 
March 2001, September 2003, February 2006, January 2009, and 
February 2010 VA examiners that following service he worked 
as a MTA motorman and used hearing protection.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-92 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).  The Board reiterates that as a medical 
opinion can be no better than the facts alleged by the 
veteran; an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board gives more weight to the March 2001, September 
2003, February 2006, January 2009, and February 2010 VA 
examiners who considered the Veteran's post-service noise 
exposure while working for the transit authority.  The 
February 2010 VA opinion also specifically takes note of the 
opinion of the Veteran's private physician and states that he 
could not determine how the private examiner came to her 
conclusion without service treatment records or occupational 
exposure taken into account.  The February 2010 VA examiner 
also notes the 22 year gap between the Veteran's separation 
from service and diagnosis of right ear hearing loss.  The 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).

Furthermore, according to the May 1992 letter, it was at that 
time that the hearing conservation program was put into 
place; nearly 23 years after the Veteran became a motorman.  
Even with the hearing conservation program in effect, the 
Veteran himself stated he did not use hearing protection 
during his employer audiological examinations dated in August 
1992, July 1993, and October 1993. 

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current hearing loss is a result of 
active service, to include in-service noise exposure, these 
claims turn on a medical matter-the relationship between 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for hearing loss must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


